Title: To George Washington from Captain Levi Spaulding’s Company, 10 August 1775
From: Captain Levi Spaulding’s Company
To: Washington, George



Winter Hill [Mass.] 10 August 1775.

The subscribers commend “the conduct and undaunted courage of William Lee” at the Battle of Bunker Hill. “He not only fought well himself but give good advice to the men, to place themselves in right order and to stand their ground well, the said William Lee belonging to Capt. Spauldin’s company in Colo. Reed’s Regiment, and is the first or orderly sergeant of Capt. Spaulding’s company and as their is a vacancie in the same company by a Lieut[’s]. Death, it is desired for the Ensign to take his place, and sergeant Lee to take the Ensign’s or second Lieut.”
